People v Castillo (2019 NY Slip Op 07511)





People v Castillo


2019 NY Slip Op 07511


Decided on October 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2019

Manzanet-Daniels, J.P., Gische, Webber, Moulton, JJ.


10129 2201/09

[*1] The People of the State of New York, Respondent,
vElmer Castillo, Defendant-Appellant.


Christina Swarns, Office of the Appellate Defender, New York (Margaret E. Knight of counsel), and Sullivan & Cromwell LLP, New York (Akash M. Toprani of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Clara H. Salzberg of counsel), for respondent.

Judgment of resentence, Supreme Court, Bronx County (Martin Marcus, J.), rendered June 8, 2018, resentencing defendant to a term of 15 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to 14 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 17, 2019
CLERK